igl:i)giiriiii§%{§l?i§ 551 M§iz(§idi:%s Document 27

AND lS SUBJECT T_O Rl`.JEC-' iiCN BY THE COUR`\`.

REFFRENCE hiv/535 35 53 55

(Rule i\‘uml)er/Secticn)

Jason Lee Van Dyl<e

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5347

F - (972) 421-1830

E - jason@vandyl<elawfirm.com

Fi|eo| 1 /O :/y§ Page 1 of 5

, »» 5353~53 3..3:33)€3>,;~:3; i
531 fill ii §:”-@;,;11`;

§
§ iji;:l:` 55 45 2058
5
§
5

1 3 rim 113 s nismu}: 1:1;,)1:;';1
i:)l.stazr:; jr<;)ws;', `
3333 ` zanwa

,_ T,_!

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F ARIZONA

JASON LEE VAN DYKE
Plaintiff,

V.

THOl\/IAS CHRISTOPHER RETZLAFF

Defendant.

U)¢©U>WJOU-`OOJWOOO'>

PHOENIX DIVISION

Case No. CV- l 8-40()3-PHX-JJT

PLAINTIFF’S M()TION TO DISMISS DEFENDANT'S COUNTERCLAIM

Plaintiff, Jason Lee Van Dyl<e, files this motion to dismiss Defendant's

Counterclaim (ECF 16) for failure to state a claim upon Which relief can be granted.

FACTS

l. This lawsuit is the latest in a series of lawsuits filed by Plaintiff for the purpose of

compelling Defendant to stop harassing Plaintiff, to stop harassing members of

Plaintiff` s family, to and to stop tortuously interfering With Plaintiff’ s law career

and practice

2. Plaintiff initially sued Defendant in Cause No. 4: l 8-cV-O()247, styled Jason Lee

Van Dyke v. Thomas Chrz'stopher Retzlayj‘”, Which is currently pending in the U.S.

District Court for the Eastern District of TeXas. A similar anti-SLAPP motion filed

by Defendant in that case Was denied by Judge Amos Mazzant III on July 24, 2018

Page l of 5

 

Case 2:18-cv-O4003-SI\/|B Document 27 Filed 12/04/18 Page 2 of 5

after the Court found that the TeXas Citizens Participation Act did not apply in
federal court. On luly 31, 2018, Judge l\/lazzant entered an order staying
proceedings in that case While the 5th Circuit considers Defendant’S appeal of the
court’s denial of his anti-SLAPP motion.

Defendant has continued harassing Plaintiff, harassing members of Plaintiff’s

 

family, and toituously interfering With Plaintiff’ s law practice during the pendency
of the appeal. This case is before the Court because, on November 7, 2018, 1
Plaintiff sought an “injunction against harassment” against Defendant in the
Superior Court of Maricopa County, Arizona. The purpose of that proceeding Was
to obtain an injunction, enforceable through criminal contempt proceedings, that
Would end Defendant’s harassment of Plaintiff (and interference With his law
practice) for at least one year.

Defendant timely removed this case to federal court on November 8, 2018 and
filed an immediate anti-SLAPP motion. Plaintiff has filed a motion to remand this
case to state court on the basis that this Court lacks subject matter jurisdiction
under 28 U.S.C. § l332(a). ECF ll. lt should further be noted that this Court has
ordered Defendant to file a removal notice that is in compliance With the rules, but
Defendant has failed to do so. ECF lO. Instead, Defendant has filed scandalous

materials With this Court. ECF l2. He has filed baseless motions With the Court.

ECF 13.

Page 2 of 5

Case 2:18-cv-O4003-SI\/|B Document 27 Filed 12/04/18 Page 3 of 5

Now, he has filed a similarly baseless counterclaim With this Court in an blatantly
fraudulent attempt to avoid a remand. ECF l6.
II. ARGUMENT
( Grounds )
A motion to dismiss for failure to state a claim upon Which relief can be granted
tests the formal sufficiency of the plaintiffs statement of its claim for relief in the
complaint. Republican Party v. Martin, 980 F.3d 943, 952 (4th Cir. l992). A
motion to dismiss a case for failure to state a claim is authorized under Rule
12(b)(6) of the Federal Rules of Civil Procedure.
( Intentional Infliction of Emotional Distress )
Defendant'S sole counterclaim is for intentional infliction of emotional distress for
supposed death threats and "sWatting" attempts supposedly made by Plaintiff and
others Who Defendant has alleged are acting in concert With him (none of Whom
have been joined by Defendant to this lawsuit).
In Arizona, three required elements are required to prove a claim for intentional
infliction of emotional distress: first, the conduct by the defendant must be
"extreme" and "outrageous"; second, the defendant must either intend to cause
emotional distress or recklessly disregard the near certainty that such distress will
result from his conduct; and third, severe emotional distress must indeed occur as a
result of defendant's conduct Watts v. Gola’en Age Nursz'ng Home, 619 P.2d 1032,

1035 (Ariz. 198()).

Page 3 of 5

 

Case 2:18-cv-O4003-SI\/|B Document 27 Filed 12/04/18 Page 4 of 5

lO.

ll.

Defendant has Wholly failed to plead the elements of his claim. His counterclaim
is, in reality, nothing more than his latest violations of Rule ll and l2(f). He has
abused his electronic filing privileges A review of the pleadings and papers on file
in this case demonstrates precisely Why Plaintiff sought an injunction to stop
Defendant from harassing him in the first place.
lrrespective of Whether Defendant has a cognizable counterclaim, the filings he
has made in this case have demonstrated his true motives: to use a fraudulent
counterclaim to avoid a remand of this case to state court and force Plaintiff to
defend yet another groundless anti-SLAPP motion in federal court.

III. C()NCLUSION
Defendant's counterclaim fails to state a claim for intentional infliction of
emotional distress or any other claim upon Which this Court may grant relief to
Defendant. The counterclaim is nothing more than a fraudulent attempt by
Defendant to avoid remand and increase Plaintiffs litigation costs. Plaintiffs prays

that Defendant's counterclaim be dismissed pursuant to Rule l2(b)(6).

Res:;tfully submitted,

Jason L. Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5346

F - (972) 421-1830

Email: jason@vandykelawfirm.com

Page 4 of 5

 

Case 2:18-cv-O4003-SI\/|B Document 27 Filed 12/04/18 Page 5 of 5

CERTIFICATE OF SERVICE

l certify that a true and correct copy of the foregoing Was served on Thomas Christopher
Retzlaff, Defendant, at PO BoX 46424, Phoenix, AZ 85063 by First Class U.S. l\/Iail on
November 29, 2018.

 

 

JASON L.VAN DYKE

Page 5 of 5

 

